        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
RANDY BROWN,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )              Civil Action No. 14-2031 (ABJ)
                                    )
JP MORGAN CHASE, et al.,            )
                                    )
                  Defendants.       )
____________________________________)

                        MEMORANDUM OPINION AND ORDER

       Plaintiff Randy Brown filed this action pro se against defendant JP Morgan Chase on

December 1, 2014. See Compl. [Dkt. #1]. After multiple amendments to the complaint, plaintiff

added two defendants: Ocwen Loan Servicing and Select Portfolio Services. 1 In his fourth

amended complaint, plaintiff alleged that defendants violated provisions of the Americans with

Disabilities Act and the District of Columbia Human Rights Act, and they breached an oral

contract, among other claims. See Fourth Am. Compl. [Dkt. # 78]. Defendants moved to dismiss

the fourth amended complaint, and after almost six months, plaintiff failed to respond to the

motions despite multiple extensions and repeated warnings that his case would be dismissed as




1       Plaintiff originally filed his complaint against only JP Morgan Chase, although he noted
that there were other “unnamed defendants” that he intended to bring suit against. Compl. at 1.
On January 27, 2015, plaintiff amended his complaint, adding defendants Ocwen Loan Servicing,
Ocwen Financial Corporation, Select Portfolio Services, and John Does 1-4. First Am. Compl.
[Dkt. # 11] at 1. On October 24, 2016, plaintiff filed his third amended complaint, naming only
JP Morgan Chase, Ocwen Loan Servicing, and Select Portfolio Services as defendants. Third Am.
Compl. [Dkt. # 40] at 1. Subsequently, Ocwen Financial Corporation and John Does 1-4 were
terminated from the case. Although defendants Ocwen Loan Servicing and Select Portfolio
Services were not named in the caption of the fourth amended complaint, [Dkt. # 78], they were
named in the body of the complaint, and all three defendants responded to the fourth amended
complaint.
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 2 of 11



conceded if he failed to respond. The Court dismissed the case pursuant to Federal Rule of Civil

Procedure 41(b) on December 11, 2018. See Order (Dec. 11, 2018) [Dkt. # 102] (“Order”).

Plaintiff has now moved for reconsideration of the dismissal. See Pl.’s Req. for Correction of

Material Omission in Court Order dated 12/11/18 [Dkt. # 104] (“Pl.’s Mot.”).

                                             BACKGROUND

       The Court laid out the history of this case in detail in its dismissal order, [Dkt. # 102], so it

will only briefly summarize it here:

       This case was originally filed on December 1, 2014, see Compl., and we are now on our

fourth complaint. See Fourth Am. Compl. On June 19, 2018, defendants filed motions to dismiss

plaintiff’s fourth amended complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Defs.’

Mots. to Dismiss Fourth Am. Compl. [Dkt. ## 85, 86, 87]. On June 20, 2018, the Court issued an

order pursuant to Fox v. Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988), which stated: “If plaintiff

fails to file a timely response to the motions, the Court will treat them as conceded and dismiss the

case.” Order (June 20, 2018) [Dkt. # 88] at 2. On July 16, 2018, plaintiff moved for an extension

of time to file a response, which the Court granted with the following warning: “[T]he Court will

not be inclined to grant another extension.” Min. Order (July 18, 2018). The Court ordered that

plaintiff “must file any response to defendants’. . . motions by November 26, 2016.” Id.

       Before plaintiff’s response was due, he filed several other motions, including a motion for

injunctive relief [Dkt. # 90], a motion for joinder [Dkt. # 91], a notice of omissions [Dkt. # 92],

and a motion to amend and to seal the third amended complaint [Dkt. # 94]. After each of

plaintiff’s filings, the Court reminded him that, in its discretion, it had granted him leave to file

one final complaint to replace the third amended complaint, that would include all of the theories

he wished to pursue. It also reminded him that defendants’ motions to dismiss were pending, and



                                                  2
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 3 of 11



that failure to respond would risk dismissal of his case. See Min. Order (Sept. 12, 2018) (“Plaintiff

is reminded that there are . . . pending motions to dismiss . . . and that the next pleading he must

file is the opposition, which is due November 26, 2018. If plaintiff does not respond . . ., he risks

dismissal of his case . . . .”); Min. Order (Oct. 10, 2018) (“Plaintiff should take note that he is

required to file any opposition to the motions to dismiss . . . on or before November 26, 2018, or

he risks dismissal of his case.”); Min. Order (Oct. 16, 2018) (“[T]here are pending motions to

dismiss . . . . Failure to respond to the motions by November 26, 2018 will lead to the dismissal of

the Fourth Amended Complaint.”). And, the Court explained that it had “received and reviewed

plaintiff’s Motion for Injunctive Relief, Motion for Joinder, and Notice of Omissions,” but that it

“cannot rule on these motions until plaintiff responds to defendants’ motions to dismiss.” Order

(Oct. 16, 2018) [Dkt. # 93].

       On November 23, 2018, plaintiff filed another motion for extension of time to file a

response. Pl.’s Req. to Extend Time to File a Resp. Pleading [Dkt. # 98]. The Court denied this

motion because five and a half months had passed since defendants had filed their motions to

dismiss, and the Court had reminded plaintiff, on seven separate occasions, that if he did not timely

respond, the case would be dismissed. Min. Order (Nov. 27, 2018). But, in its discretion, the

Court granted a limited extension until December 3, 2018, in the event plaintiff was under the

impression that the mere filing of a motion for extension of time had relieved him of the obligation

to meet the due date. Id. The Court warned plaintiff that if he “fail[ed] to oppose the motions to

dismiss by December 3, the case will be dismissed” and that “[f]iling a motion for reconsideration

or another motion for an extension will not operate to delay or suspend the due date – December

3 is the deadline.” Id. Plaintiff failed to file a response by December 3, 2018, and on December

11, 2018, the Court dismissed the complaint. Order at 7.



                                                 3
           Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 4 of 11



       On January 2, 2019, plaintiff asked the Court to re-open the proceeding pursuant to Federal

Rule of Civil Procedure 60(b). See Pl.’s Mot. at 1. On January 18, 2019, defendants opposed

plaintiff’s motion, arguing that he had not met any of the requirements of Rule 60 that would

justify relief from the Court’s final judgment. Defs.’ Opp. to Pl.’s Mot. [Dkt. # 108] (“Defs.’

Opp.”). Plaintiff filed a reply on February 14, 2019. Pl.’s Reply to Defs.’ Opp. [Dkt. # 110] (“Pl.’s

Reply”).

                                             ANALYSIS

       Rule 60(b) provides that “the court may relieve a party or its legal representative from a

final judgment, order, or proceeding” for one of six reasons:

                (1) mistake, inadvertence, surprise, or excusable neglect;

                (2) newly discovered evidence that, with reasonable diligence, could not
                have been discovered in time to move for a new trial under Rule 59(b);

                (3) fraud (whether previously called intrinsic               or   extrinsic),
                misrepresentation, or misconduct by an opposing party;

                (4) the judgment is void;

                (5) the judgment has been satisfied, released, or discharged; it is based on
                an earlier judgment that has been reversed or vacated; or applying it
                prospectively is no longer equitable; or

                (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). The Court possesses “a large measure of discretion in deciding whether to

grant a Rule 60(b) motion,” Owens v. Rep. of Sudan, 864 F.3d 751, 818 (D.C. Cir. 2017), but

granting a Rule 60(b) motion is “an unusual measure,” Kittner v. Gates, 783 F. Supp. 2d 170, 172

(D.D.C. 2011), that is generally “disfavored.” Walsh v. Hagee, 10 F. Supp. 3d 15, 18 (D.D.C.

2013), quoting Cornish v. Dudas, 813 F. Supp. 2d 147, 148 (D.D.C. 2011).




                                                    4
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 5 of 11



       While plaintiff does not specify the basis upon which he brings his motion, he does not

assert that new evidence has surfaced, that defendants have committed fraud or misrepresentation,

that the judgment is void, or that the judgment has been satisfied. Thus, the only grounds available

are excusable neglect under Rule 60(b)(1) and the catch-all provision contained in Rule 60(b)(6).

       Relief for excusable neglect “is rare as such motions allow district courts to correct only

limited types of substantive errors.” Owens, 864 F.3d at 818 (internal quotation marks and

citations omitted). The determination of excusable neglect is an “equitable determination” that is

based upon the following factors: (1) “the danger of prejudice to the non-moving party”; (2) “the

length of the delay and its potential impact on judicial proceedings”; (3) “the reason for the delay,

including whether it was within the reasonable control of the movant”; and (4) “whether the

movant acted in good faith.” Owens, 864 F.3d at 819, quoting Pioneer Inv. Servs. Co. v. Brunswick

Assocs., 507 U.S. 380, 395 (1993). A party seeking relief on grounds of excusable neglect must

also “assert a potentially meritorious defense.” Id., quoting FG Hemisphere Assocs., LLC v.

Democratic Rep. of Congo, 447 F.3d 835, 838 (D.C. Cir. 2006). The burden of proving the right

to relief under Rule 60(b)(1) rests on the movant who is seeking vacatur. See Gates v. Syrian Arab

Rep., 646 F.3d 1, 5 (D.C. Cir. 2011).

       Plaintiff has not showed that these factors weigh in his favor. In his motion, plaintiff argues

that his “[c]hemotherapy-related cognitive impairment” affected his “ability to see, read,

comprehend, and write pleadings.” Pl.’s Mot. at 1. He states:

       The Order states that the Court provided Plaintiff with an inordinate amount of time
       for pleadings omitting, however, to mention that Plaintiff was receiving powerful
       chemotherapy for an advanced tumor for a period of more than two years, causing
       chronic side effects of fatigue, low vision, and problems with concentration,
       commonly referred to as “mental fog or chemotherapy-related cognitive
       impairment[.]”




                                                 5
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 6 of 11



Id. He goes on to state that the third amended complaint, which was drafted by a court-appointed

attorney, misstated the facts and excluded certain claims. 2 Id. at 2. And he asserts that after, once

the attorney was discharged, and he was granted leave to file a fourth amended complaint, 3 he

drafted the fourth amended complaint while feeling the side effects of his cancer treatment. Id. at

3–4. According to plaintiff, it was only after he filed the fourth amended complaint that he “started

to comprehend the issues, facts, and case law relevant” to his complaint. Id.

       The Court finds plaintiff has not demonstrated cause to vacate the judgment under Rule 60.

First, at this point, there is a risk of substantial prejudice to the defendants. Over the four years

that this case has been pending, each defendant has diligently committed the time and resources to

file motions to dismiss to each of plaintiff’s four amended complaints. This litigation has been

extended for more than four years, usually because plaintiff has not been able to timely file his

pleadings, and this undue length of time risks loss of evidence. See Sibron v. New York, 392 U.S.

40, 57 (1968) (“[L]itigation is better conducted when the dispute is fresh and additional facts may,

if necessary, be taken without a substantial risk that witnesses will die or memories fade.”); see

also Wilson v. Garcia, 471 U.S. 261, 271 (1985) (“Just determinations of fact cannot be made

when, because of the passage of time, the memories of witnesses have faded or evidence is lost.”).



2       Plaintiff has repeatedly argued that the third amended complaint misstates his claims, and
the Court has reminded plaintiff multiple times that the third amended complaint is no longer part
of the case because it permitted him to file a fourth amended complaint. See Min. Order (Nov. 6,
2018).

3      The Court appointed counsel to represent the plaintiff in July 2016, see Min. Order (July
11, 2016), but the relationship broke down near the beginning of 2017. See Min. Order (Feb. 8,
2017) (permitting counsel to withdraw). The Court ordered plaintiff that he must either have new
counsel enter an appearance or inform the Court that he intended to proceed pro se by March 17,
2017, see id., and an attorney of plaintiff’s choosing entered an appearance on that date. See Notice
of Appearance [Dkt. # 50]. That attorney subsequently withdrew in May of 2017. Mot. to
Withdraw [Dkt. # 59]. At that point, over defendant’s objections, plaintiff moved to file a fourth
amended complaint, and the court allowed him to do so on April 13, 2018. See Order [Dkt. # 77].
                                                  6
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 7 of 11



       Second, the length of delay has been substantial and primarily caused by plaintiff. The

case was dismissed for want of prosecution in December of 2015, Order [Dkt. # 30], and then re-

opened and stayed for an extended period of time in 2016 while plaintiff dealt with his medical

issues, Min. Order (Feb. 4, 2016), and it was resumed only after plaintiff indicated he was prepared

to go forward. Min. Order (July 5, 2016). He has had the opportunity to amend his complaint four

times, and he was granted five and a half months to respond to the most recent motions to dismiss.

See Min. Order (Nov. 27, 2018). Plaintiff has repeatedly failed “to meet almost every relevant

deadline [which has] created a pattern that could, taken together, burden judicial proceedings.”

See Cohen v. Bd. of Trustees of the Univ. of the District of Columbia, 819 F.3d 476, 490 (D.C. Cir.

2016) (internal quotation marks omitted).

       Third, the Court considers the reason for the delay. “[F]ault in the delay remains a very

important factor – perhaps the most important single factor – in determining whether neglect is

excusable.” Webster v. Pacesetter, Inc., 270 F. Supp. 2d 9, 14 (D.D.C. 2003). Plaintiff asserts

that the reason for his delay was “cognitive impairment” which affected his ability to file a

response by the deadline. But, plaintiff managed to file four other motions requesting relief after

the motions to dismiss were filed and before his response was due: (1) on September 10, 2018, he

filed a motion for injunctive relief that went to the merits of his claim [Dkt. # 90]; (2) on October

5, 2018, he filed a motion to join another party [Dkt. # 91]; (3) on October 15, 2018, he filed a

“notice of omissions” highlighting why he thought the Court’s decision to hold the motion for

joinder in abeyance was erroneous [Dkt. # 92]; and (4) on November 2, 2018 he filed a motion to

amend the complaint and to seal the third amended complaint [Dkt. # 94]. Putting aside the

question of whether the motions had merit, they were coherent and logical and did not indicate




                                                 7
           Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 8 of 11



that plaintiff was incompetent to move forward. 4 While the Court does not wish to minimize

plaintiff’s very real and serious medical issues, plaintiff’s continued filing of documents with the

Court demonstrates that he was capable of filing a response to the motions to dismiss. See Austin

v. Donahoe, 307 F.R.D. 264, 267–68 (D.D.C. 2014) (finding that plaintiff’s health issues did not

justify her delay in filing a motion for reconsideration because she was not totally incapacitated

during the time of delay). In addition, the complained of medical issues did not first arise after the

motions to dismiss had been filed. Plaintiff has been struggling with these issues since 2015. See

Pl.’s Reply at 1. It is because of plaintiff’s medical issues that the Court granted such a large

extension of time to file a response to the motions to dismiss in the first place, see Min. Order (July

18, 2018) (granting a 130-day extension), and the Court has gone to great lengths to give him time

to locate counsel, to twice provide him with court-appointed counsel, and to extend any deadlines

well beyond periods prescribed by the Local Rules, all in an effort to help him get this case out of

the starting blocks. Unfortunately, he has repeatedly spurned counsel’s assistance and insisted on

proceeding on his own at every turn.

       Finally, there is no indication that plaintiff has acted in bad faith. But because the other

three factors weigh heavily against him, the Court finds that plaintiff’s failure to file a response,

after repeated warnings, reminders, and extensions of time, does not rise to the level of excusable

neglect.

       Furthermore, “[i]t has long been established that as a precondition to relief under Rule

60(b), the movant must provide the district court with reason to believe that vacating the judgment




4      Indeed, the Court’s experience with plaintiff and his resistance to his attorneys’ assistance
suggest that he would have been deeply offended and outraged by any suggestion that a guardian
was needed, and that he would have argued, as he did repeatedly in this case, that all he needed
was time. But his time finally ran out, as the Court repeatedly warned him it could.
                                                  8
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 9 of 11



will not be an empty exercise or a futile gesture.” Murray v. District of Columbia, 52 F.3d 353,

355 (D.C. Cir. 1995). But plaintiff has not submitted any reason why granting the motion for

reconsideration would lead to a different result. He seeks to amend the complaint a fifth time,

without providing any timeline as to when that may occur. Pl.’s Mot. at 4–5. And, he has not

offered any meritorious argument against the motions to dismiss that would potentially change the

outcome in this case. See FG Hemisphere, 447 F.3d at 842 (“[A] party seeking relief on grounds

of excusable neglect” must also “assert a potentially meritorious defense.”). Instead of addressing

the arguments in the motions to dismiss, plaintiff continues to lament the alleged deficiencies of

his own complaint. 5 See Pl.’s Mot. at 4–5. Plaintiff’s motion for reconsideration offers no reason

to assure the Court that he will now respond to the motions to dismiss in a timely manner or that

the motions to dismiss would be denied. Therefore, the Court will not grant plaintiff’s motion on

the basis of excusable neglect.

       If plaintiff did not intend to seek relief under Rule 60(b)(1), the only provision he could

plausibly seek relief under is Rule 60(b)(6). 6 Rule 60(b)(6) is a “catch-all, residual clause,” that

allows relief for “any other reason that justifying relief.” Twelve John Does v. District of

Columbia, 841 F.2d 1133, 1140 (D.C. Cir. 1988). The D.C. Circuit has cautioned that it “should

be [] sparingly used,” id. at 1140, quoting Good Luck Nursing Home, Inc. v. Harris, 636 F.2d 572,




5       Plaintiff does not ask the Court to amend the complaint to add any new claims. As best
the Court can understand, plaintiff seeks to amend the complaint to further describe and clarify the
claims already contained in the fourth amended complaint, and to add an affidavit. See Pl.’s Mot.
at 4. Plaintiff seems to be under the impression that the third amended complaint has “adversely
affected the litigation process by introducing inaccurate information,” id., despite assurances from
the Court that it is no longer operative.

6      Any argument under Rule 60(b)(6) cannot be “premised on one of the grounds of relief
enumerated in clauses (b)(1) through (b)(5).” Liljeberg v. Health Servs. Acquisition Corp., 486
U.S. 847, 863 (1988).
                                                 9
        Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 10 of 11



577 (D.C. Cir. 1980), and “[t]o obtain relief under this provision, a party must . . . demonstrate

‘extraordinary circumstances.’” United States v. Philip Morris USA Inc., 840 F.3d 844, 852 (D.C.

Cir. 2016).

        Here, plaintiff has not shown extraordinary circumstances that would warrant modification

of the Court’s judgment. See Darby v. Shulkin, 321 F.R.D. 10, 13–14 (D.D.C. 2017) (finding that

plaintiff’s health issues, including a back injury and post-traumatic stress disorder, did not warrant

relief under Federal Rule of Civil Procedure 60(b)(6)). As stated above, the strains on plaintiff’s

cognitive functioning imposed by his ongoing medical issues have been present for the duration

of this litigation. The Court has been aware of these issues, and because of them, it has given

plaintiff many opportunities to seek the benefit of counsel, amend his complaint, and extend due

dates. Indeed, more than four years have passed since the filing of this lawsuit, and plaintiff is no

closer to filing a complaint that he is satisfied with.

        The Court is aware of and sensitive to this Circuit’s “general policy favoring adjudication

on the merits.” Owens, 864 F.3d at 820. But, because plaintiff does not set forth grounds to find

excusable neglect or extraordinary circumstances, the Court finds that he has failed to show that

he is entitled to relief under Rule 60(b).




                                                  10
      Case 1:14-cv-02031-ABJ Document 111 Filed 05/10/19 Page 11 of 11



     For all of these reasons, it is

     ORDERED that plaintiff’s Rule 60(b) motion [Dkt. # 104] is hereby DENIED. And it is

     FURTHER ORDERED that plaintiff's Supplementary Motion for Injunctive Relief [Dkt.

# 106] is DENIED AS MOOT.

     SO ORDERED.




                                       AMY BERMAN JACKSON
                                       United States District Judge

DATE: May 10, 2019




                                         11
